Order unanimously modified in accordance with memorandum, and, as modified, affirmed, without costs. Memorandum: Petitioners appeal from an order of Special Term dismissing the petition to validate designating petitions as to petitioners and others similarly situated who had not verified the petition. Although section 16-116 of the Election Law requires that such petitions be verified (Matter of Goodman v Hayduk, 64 AD2d 937, affd 45 NY2d 804), there is no requirement that all petitioners united in interest verify the petition (Matter of Maniscalco v Power, 4 AD2d 479, affd 3 NY2d 918; CPLR 3020, subd [d]; cf. Matter of Dusanenko v Le Fever, 84 AD2d 583). Special Term erred, therefore, when it refused to exercise jurisdiction over the claims of petitioner, Joseph Lo Tempio, and its order is modified to provide that the designating petitions of Joseph Lo Tempio comply with the requirements of section 6-132 of the Election Law. (Appeal from order of Supreme Court, Erie County, Green, J. — Election Law.) Present — Simons, J. P., Hancock, Jr., Denman, Moule and Schnepp, JJ.